Citation Nr: 1031627	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.    

3.  Entitlement to an initial compensable evaluation for migraine 
headaches from April 5, 2004, to October 21, 2009, and to an 
evaluation in excess of 30 percent from October 22, 2009, to the 
present.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1991 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The case has been before the Board on a previous 
occasion, and was remanded for further development in December 
2008.  

The issue of entitlement to an initial compensable evaluation for 
migraine headaches from April 5, 2004, to October 21, 2009, and 
to an evaluation in excess of 30 percent from October 22, 2009, 
to the present, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran manifested bilateral hip pain in service, which is 
documented in the service treatment records; the competent 
medical evidence of record links current bursitis in the 
bilateral hips to the documented episodes of hip pain on active 
duty.  


CONCLUSIONS OF LAW

1.  Service connection a right hip disability is warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection for a left hip disability is warranted.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2009).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  Additionally, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for bilateral hip 
disabilities.  Therefore, no further development is needed with 
respect to this appeal. 

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Analysis

The Veteran contends that she developed disabilities in the 
bilateral hips as a result of her active service in the U.S. 
Army.  She attests to having pain while on active duty, and 
states that this was an early manifestation of a chronic 
condition in the hips.  

The Veteran's service treatment records do contain numerous 
reports of bilateral hip pain.  Specifically, two January 2004 
service treatment notes describe pain in the bilateral hips as a 
chief complaint along with back pain.  The Board, in noting this 
history of hip pain, ordered the RO to schedule the Veteran for a 
comprehensive VA orthopedic examination.  The examination, 
afforded in May 2009, stated that current hip bursitis "is at 
least as likely as not related to military service as that is 
when pain began."  There is no other medical opinion of record 
which contradicts this.  

Following this examination, the Veteran's claim remained denied, 
as the AMC did not find the May 2009 opinion to be probative 
based on it not containing a rationale (with the opinion being 
seemingly based solely on information provided by the Veteran).  
Nonetheless, the AMC did not request a new opinion in light of 
the finding that the opinion was not adequate.  Although the 2009 
opinion does not contain a detailed rationale in the language of 
the examination report, the Board notes that the opinion is, in 
fact, based on documented treatment in the service records.  The 
Board may not simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history given 
by the Veteran.   See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  
In this case, the Veteran's service history was expressly 
reviewed, and the opinion linking current bursitis of the hips to 
service was based not only on the Veteran's testimony, but on 
documented episodes of hip pain which occurred on active duty.  
Thus, the opinion is not one based solely on history, but on 
medical evidence which is substantiated in the record.  As such, 
the opinion is highly probative.  

The Board notes that the Veteran had bilateral hip pain in 2004, 
prior to her discharge from active service.  She filed her claim 
for service connection shortly after separation, and has been 
diagnosed as having bilateral hip bursitis which has been 
medically linked to the episodes of pain noted on active duty.  
There is no opinion to counter the May 2009 VA medical opinion, 
and given this, the Board concludes that the requirements for 
service connection are met.  Service connection for disabilities 
in the right and left hip is granted.  




ORDER

Entitlement to service connection a right hip disability is 
granted.

Entitlement to service connection for a left hip disability is 
granted.    


REMAND

The Veteran currently has a 30 percent evaluation for migraine 
headaches, with an effective date set to October 22, 2009.  She 
is in receipt of a noncompensable evaluation prior to this date.  
She asserts that she is entitled to a higher disability 
evaluation for both periods on appeal.  

The October 2009 effective date is based on the most recent VA 
examination of record, which was ordered by the Board in 2008 for 
current findings.  Although the AMC found that the examination 
was sufficient to warrant an increase in evaluation to 30 
percent, the Board must note that the examination did fail to 
answer specific directives issued in a remand order of December 
2008, and that remedial action is required before a final 
adjudication can occur.  

Specifically, the December 2008 remand asked the examiner to 
opine if migraine headaches equated to very frequent, completely 
prostrating, and prolonged attacks which are productive of severe 
economic inadaptability.  This is the criteria for the maximum 
schedular 50 percent rating, and the impact on employment (and 
other financial functioning) is an essential consideration in the 
award of a rating under this code.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The opinion obtained in response to the Board's remand only 
parenthetically addressed the issue of economic adaptability, and 
in so doing did not specifically answer the question asked by the 
Board in its remand.  Indeed, the language of the October 2009 VA 
examination stated that the Veteran experiences "stress 
induced" headaches "approximately weekly," and that these 
episodes "severely compromise" function.  Although the Veteran 
stated that attacks at work were "infrequent," she complained 
that they were debilitating when they did occur there.  The 
examiner did not note if the Veteran had any problems paying 
bills or attending to other financial matters, which is a key 
consideration in assessing  economic adaptability.  In essence, 
the examiner reported the Veteran's complaints of pain; however, 
he did not provide an opinion as to whether these attacks were, 
in fact, productive of severe economic inadaptability.  For 
instance, given the Veteran's work and educational history, the 
examiner did not note why the Veteran had only been able to work 
very recently (within the last year), and he did not assess if 
migraine headaches have contributed to the Veteran's only being 
able to work in a capacity (sales) which is less demanding than 
her previous work/supervisory history in the U.S. Army.  Also, as 
stated, there was no opinion addressing how the migraine 
headaches impact the Veteran's ability to pay bills or meet other 
household financial responsibilities.  Given this, further 
evidentiary development is needed.  

Veterans, as a matter of law, are entitled to compliance with all 
remand instructions posited by the Board or by the U.S. Court of 
Veterans Appeals for Veterans Claims (Court).  See Stegall v. 
West, 11 Vet. App. 268 (1998).   As the economic impact of the 
migraine headaches is of crucial importance in determining the 
severity of the Veteran's condition, and as an opinion addressing 
economic adaptability was specifically requested, the claim must 
be returned for an addendum opinion addressing the impact 
migraines have on the Veteran's economic situation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied. 

2.  The examiner who conducted the October 
2009 examination, if available, should be 
contacted and asked to provide an addendum 
opinion addressing what impact, if any, the 
Veteran's service-connected migraines have on 
economic adaptability.  The examiner should 
review the frequency of migraine attacks, 
should opine as to if the attacks are 
prostrating, and should note what, if any, 
impact they have on economic adaptability 
(e.g. impact on employment, ability to handle 
household finances, etc.).  A detailed 
rationale should accompany the addendum 
opinion.  

3.  Following the above development, re-
adjudicate the claim.  Should the decision be 
unfavorable, issue a supplemental statement 
of the case to the Veteran and her 
representative and forward the case to the 
Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


